Citation Nr: 0400575	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03 03-059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-operative residuals of a lumbosacral laminectomy and 
fusion (lower back disability), currently rated as 20 percent 
disabling. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to 
February 1972 and March 1974 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in December 2002, and a 
substantive appeal was received in January 2003.  

The veteran's appeal has been advanced on the Board's docket 
pursuant to a motion filed by the veteran's representative 
averring severe financial hardship.  38 C.F.R. § 20.900(c) 
(2003). 


REMAND

VA outpatient records dated in 2002 document increased low 
back complaints and symptomatology.  While a new examination 
is not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Under the 
circumstances, the Board believes that a VA medical 
examination is appropriate to ensure an adequate record for 
eventual appellate review. 

Additionally, the Board notes that at the time of a VA 
examination in December 2001, the veteran reported that he 
applied for Social Security Administration disability 
benefits in October 2001.  These records do not appear to be 
included in the claims file.  Although the Board regrets 
further delay in appellate review, appropriate action to 
obtain all records associated with any Social Security claim 
must be accomplished before adjudication can be made on the 
merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992) (VA must obtain records from the Social 
Security Administration and give appropriate consideration 
and weight to such evidence in determining whether to award 
or deny VA benefits).  

Finally, the diagnostic criteria for rating disabiities of 
the spine were recently revised, effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (August 27, 2003).  
Consideration under the new criteria, as well as the old, is 
therefore necessary in accordance with statutory provisions 
regarding the effective dates for applying liberalizing law 
pursuant to 38 U.S.C.A. § 5110(g) (West 2003).  

Accordingly, this case is REMANDED for the following actions:  

1.  Any VA medical records subsequent to 
December 2002 documenting treatment for 
low back disability and/or residuals of a 
cyst, left patellar tendon should be 
obtained and associated with the claims 
file. 

2.  The RO should contact the Social 
Security Administration and request 
copies of any decisions regarding and 
disability claim(s) made by the veteran 
together with copies of all medical 
evidence associated with such claim(s).

3.  After completion of the above, the 
veteran should be scheduled for a VA 
spine examination to ascertain the 
current severity of his service-connected 
low back disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  All medically 
indicated tests should be accomplished.  
All clinical and special test findings 
should be clearly reported to allow for 
evaluation under VA's diagnostic criteria 
for disabilities of the spine in effect 
prior to September 26, 2003, and as in 
effect from that date on.  The examiner 
should also offer an opinion as to the 
impact of the veteran's service-connected 
low back disability on his ability to 
obtain and retain substantially gainful 
employment. 

4.  The RO should then review the 
expanded record and determine if any of 
the pending claims should be granted.  
All applicable diagnostic criteria for 
disabilities of the spine should be 
considered by the RO.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




